Citation Nr: 1529920	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected right ankle and left hip disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to April 1993.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In pertinent part, this decision found that new and material evidence had not been submitted to reopen a claim seeking service connection for neck strain.  A comprehensive discussion of the procedural history of this case is included as part of a decision/remand issued by the Board in January 2011.  In pertinent part, the Board, in January 2011, determined that new and material evidence had been submitted to reopen the instant claim.  At that time, upon reopening the claim, the Board determined that additional development of the evidence was required.  This included the acquisition by VA of another medical opinion.  As discussed below, this was successfully accomplished.  As such, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In support of his claim, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge.  The Veteran also previously had testified at another hearing at the RO in August 2012, however, instead before a local Decision Review Officer.  Transcripts of both hearings are of record.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.







FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a cervical spine disorder which is causally or etiologically related to his military service, that arthritis of the cervical spine had its onset during active service or was manifest to a compensable degree within one year after discharge from active service, or that it was caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a cervical spine disorder, either as directly or presumptively incurred in service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.






Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided notice in January 2008 correspondence.  Additional notice was provided in the January 2011 Statement of the Case (SOC) and the claim was subsequently readjudicated, including in a February 2015 Supplemental SOC (SSOC).  Mayfield, 444 F.3d at 1333.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining post-service VA medical records and attempting to obtain private medical treatment records.  In September 2014, the Board remanded the case for further development.  This development, as above noted, has been successfully completed.  

The Board finds that the VA medical opinions supplied in November 2014 and January 2015 are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record.  The supplied opinions are shown to have provided adequate medical information/opinions needed to adjudicate the affected claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Contentions

At his June 2013 hearing before the undersigned, the Veteran testified that his claimed cervical spine disorder (including degenerative disc disease and status post cervical fusion) was secondarily-related to his service-connected right ankle disorder.  He has also argued, in the course of the appeal, that his claimed cervical spine problems are related to physical-fitness testing during his service, or to his service-connected left hip disorder.  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Here, a chronic disease affecting the Veteran's cervical spine was not diagnosed during the pertinent one year presumptive period.  See §§ 3.307, 3.309.  In any event, the Veteran has consistently argued that his claimed cervical spine disorder was either caused by in-service events, or, in the alternative, secondarily-related to service-connected disorders.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Factual Background

The Veteran's service treatment records show no complaints, findings or diagnoses of neck-related problems.  On a medical history form completed by the Veteran in conjunction with his April 1993 service separation examination, he reported no pertinent history.  At that time clinical evaluation was reported to be normal pertaining to the Veteran's neck, and musculoskeletal system including the spine.

The Veteran is presently service connected for, in pertinent part, disorders affecting his right ankle, low back, left hip and left shoulder.  

The report of an August 1993 VA general medical examination shows that while the Veteran complained of aching joints, none concerned his neck or cervical spine.  A diagnosis concerning his neck was not supplied.  

At a December 1997 VA chronic fatigue syndrome examination, the Veteran complained of sore joints for the past three to five years.  These complaints included his back and neck.  Examination of his neck was normal, with normal range of motion.  Chronic cervical strain was diagnosed, secondary to mechanical-type dysfunction.  The examiner commented that the Veteran was known to have thoracic scoliosis.  

A January 2004 VA neurosurgery outpatient treatment record makes reference to a December 2003 MRI (magnetic resonance imaging) report.  This MRI report revealed cervical spine "HNP" (herniated nucleus pulposus).  Another January 2004 VA neurosurgery outpatient record shows findings related to right chronic cervical radiculopathy due to demonstrated HNP.  The Veteran was noted to agree to have anterior cervical diskectomy and fusion.  This surgery occurred in February 2004 at a VA medical facility.  

The record also contains consultation reports and letters from various VA and private treatment providers dated in September 2008, May 2009, June 2009, March 2010, June 2010, October 2012, and October 2013.  The September 2008 letter from a treating chiropractor, S.L.T., notes that the Veteran's neck condition was potentially caused or aggravated by the physical conditioning he was required to perform during his active service, particularly the practice of performing sit-ups with his hands behind his head.  Moreover, consultation reports dated in June 2010 and October 2012, from his podiatrist, Dr. J.T.W., reflect the opinion that the Veteran's service-connected right ankle disorder "certainly could be causing proximal problems" in his cervical spine.  Also, in a March 2010 VA administrative note, the VA chiropractor who was treating the Veteran for his neck complaints opined that the Veteran's service-connected right ankle and left hip disabilities "may be a causative factor in his ongoing axial back and neck complaints."  Further, in letters dated in May 2009, June 2009, and October 2013, the Veteran's private chiropractor, A.F.W., stated that the Veteran's gait problem, stemming in part from his service-connected right ankle and left hip disorders, "could" cause or aggravate neck issues.

In August 2009, the Veteran was afforded a VA examination of his cervical spine.  The examining physician diagnosed degenerative disc disease (DDD) and degenerative joint disease (DJD) status post fusion.  As to etiology, the examiner stated that it is less likely than not that the Veteran's cervical spine condition is related to his service-connected right ankle injury or to his service-connected left hip arthralgia.  The examiner explained that "ankle and hip dysfunction does not cause cervical DDD and DJD."  He additionally concluded the Veteran's cervical spine condition was not aggravated by his service-connected right ankle injury or left hip arthralgia because "ankle and hip dysfunction does not aggravate cervical DDD and DJD disease." 

The VA examiner issued a subsequent August 2009 supplemental opinion following consideration of the private chiropractic opinions.  In this addendum statement, the examiner restated his etiological opinion and rationale, dismissing the private opinions as "Chiropractic assessments" and asserting that there is "no Allopathic medical nexus between the Veteran's current cervical spine condition and the altered gait from the hip and ankle."

Consultation reports from his treating podiatrist, Dr. J.T.W., dated in May and June 2010, note that the Veteran's right ankle pathology, which includes "very limited ankle joint range of motion with pain," could result in possible proximal sequelae, including issues with his knees, hips, and spine. 

The Veteran was again afforded a VA examination in January 2011, at which time the examiner continued the previous diagnosis, noting severe DDD of the cervical spine at C6-C7 and mild osteoarthritis.  Based on a review of the medical evidence of record, as well as the Veteran's reported history, the examiner found that it was not at least as likely as not that the Veteran's cervical spine condition was directly related to his service or secondarily to his service-connected ankle disorder or his gait or posture.  The examiner posited there was no scientific medical evidence supporting a contention that a foot or ankle condition, including pain or even antalgia, could cause DDD of the cervical spine.  He added, the pathophysiology of herniated discs is not related to gait in any way.  Rather, the examiner attributed the Veteran's neck complaints to a May 1996 intercurrent injury to a disc in his cervical spine (meaning to trauma since his service).  Thus, the examiner determined there was no causal relationship between the Veteran's service-connected right ankle and left hip disorders and his current cervical spine degenerative disc disease or degenerative joint disease.

The examiner additionally opined that the Veteran's cervical spine condition was unrelated to his service in any direct way, in particular to doing sit-ups with his hands behind his head.  In that regard, the examiner explained that the Veteran had not complained of neck pain during his service and, in any event, the exercise, as described, would not cause herniated discs, only muscle strain, which the Veteran did not have during his service.



A September 2012 consultation report from a private podiatrist, Dr. J.T.W., states that the Veteran's right ankle disorder "has caused him some contracture, and it certainly may have caused some antalgia, and certainly, may have affected not only his foot, but knee, hip, and neck, causing some disability and discomfort."

In an October 2013 letter, the Veteran's private chiropractor, A.F.W., reiterated her prior assertions that gait problems can cause neck issues.  In support of this, she attached a photocopy of a page ostensibly from a medical journal or other periodical regarding "Skeletal Shock Wave," which notes that "[m]any spinal conditions and subluxations are caused from, or compounded by, repetitive shock waves that travel through the body during normal activities" and that "[t]he strain placed on the tissues of the lower limbs and pelvis during gait can interfere with healing of . . . traumas, and repetitive shock to weight bearing joints has been shown to cause degenerative changes."

Following the Board's September 2014 remand, the Veteran's VBMS claims folder was reviewed by a VA physician.  Following review of the record, in a November 2014 report, the physician opined that it was less likely as not that the Veteran's cervical spine degenerative disc disease and degenerative joint disease was related to or caused by his service-connected right ankle injury residuals, left hip arthralgias, low back strain, and left shoulder degenerative joint disease with limitation of motion.  He added that there was no medical link between the current cervical spine degenerative disc disease and degenerative joint disease with fusion surgery and the service-connected disorders.  The physician further stated that right ankle injury residuals, left hip arthralgias, low back strain, and left shoulder degenerative joint disease with limitation of motion conditions are not known to cause degenerative disc disease and degenerative joint disease in the cervical spine.  He concluded by stating a nexus to the service-connected disorders was not established.  





In addition, the reviewing physician opined that it was less likely as not that the Veteran's cervical spine degenerative disc disease and degenerative joint disease was aggravated his service-connected right ankle injury residuals, left hip arthralgias, low back strain, and left shoulder degenerative joint disease with limitation of motion.  The physician further stated that there is no documented medical evidence of record that shows direct or indirect aggravation of the cervical Spine degenerative disc disease and degenerative joint disease by the service-connected medical conditions.  He added that right ankle injury residuals, left hip arthralgias, low back strain, and left shoulder degenerative joint disease with limitation of motion conditions are not known to aggravate degenerative disc disease and degenerative joint disease in the cervical spine.

Subsequently, the VA physician who supplied the November 2014 findings, supplied additional findings in January 2015.  This additional report was found to be necessary as the opining physician, in November 2014, failed to, as set out as part of the Board's September 2014 remand instructions, consider and address the etiological determinations of the Veteran's VA and private treatment providers, specifically the May 2009, June 2009, and October 2013 letters from his private chiropractor, A.F.W.; the March 2010 VA chiropractor; and the May 2010, June 2010, and October 2012 consultation reports from his treating podiatrist, Dr. J.T.W., all of which addressed the possible relationship between an altered gait and a cervical spine disorder.  

The physician, in the January 2015 addendum report, commented that the etiological determinations of record provided by the Veteran's VA and private treatment providers, specifically the May 2009, June 2009, and October 2013 letters from his private chiropractor, A.F.W.; the March 2010 VA chiropractor; and the May 2010, June 2010, and October 2012 reports from Dr. J.T.W. had been considered, evaluated and included in this and previous opinions.  He added that there was no medical basis in fact that can show a clinical medical connection between the conditions described by the private treatment providers and the Veteran's current cervical degenerative disc disease and degenerative joint disease.  The physician went on to state that foot and ankle dysfunctions will not cause or aggravate cervical spine degenerative disease, and that right ankle injury residuals, left hip arthralgias, low back strain, and left shoulder degenerative joint disease with limitation of motion conditions are not known to aggravate degenerative disc disease and degenerative joint disease in the cervical spine.  He added that this was an objective medical determination.  The VA physician also commented that the "private treatment provider's opinions have been paid for."  He again concluded that a nexus to the service-connected disorders was not established.  

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a cervical spine disorder.  At the outset, although the Veteran has been essentially asserting throughout his appeal that his claimed cervical spine disorder is secondary to service-connected disorders, as a cervical spine disorder was not affirmatively shown to have been present in service, service connection under 38 U.S.C.A. §§ 1110, 1131 is not established.

Also, the Veteran does not argue and there is no evidence either contemporaneous with or after service that the currently-claimed cervical spine disorder was noted in service, that is, observed, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

On the question of whether service connection may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links a cervical spine disorder to an injury, disease, or event in service.  In the absence of competent evidence suggesting such an association, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), as noted above.



As mentioned, the Veteran throughout his appeal has consistently argued that his claimed cervical spine disorder was secondary to his service-connected disorders, to include his right ankle and left hip.  As indicated, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to or the result of already service-connected disability.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen.  On the question of whether the Veteran's currently-manifested cervical spine disorder, which includes degenerative disc disease and degenerative joint disease, are medically related to a service-connected disorder, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this instance, for reasons to be discussed below, the Board finds the opinions from the VA examiner in November 2014 and January 2015  to be most probative in discussing this claim.


The VA physician who supplied the November 2014/January 2015 opinions declined to find a secondary relationship between the Veteran's cervical spine disorders and his service-connected right ankle, left hip, low back or left shoulder disorders.  He also found that none of these service-connected disorders aggravated the Veteran's cervical spine.  As these opinions were based on examination of the Veteran's documented medical history, and supported by stated rationale, the Board accepts these opinions as probative of the medical nexus question.

By contrast, as reported above, the record includes several comments supplied by private chiropractors and podiatrists, as well as by a VA chiropractor.  While they all included comments as to the question of whether the Veteran's neck disorder was either caused or aggravated by a service-connected disorder, as above discussed, words such as "potentially," "could," and "may" were utilized in describing such a relationship.  The fact that an opinion is relatively speculative in nature limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions,"  Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, at 301.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).

The United States Court of Appeals for Veterans Claims (Court), in Nieves-Rodriguez, discussed, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The above-mentioned private opinions, as well as the finding supplied by the VA chiropractor in March 2010, is therefore not being afforded probative weight equal to the November 2014/January 2015 VA opinions.

Therefore, concerning the theory of entitlement to service connection for the claimed cervical spine disorder on a secondary basis, secondary service connection for this disorder secondary to the Veteran's service-connected disorders  is denied.  See 38 C.F.R. § 3.310.

The Board acknowledges the Veteran's belief that he has disorder which affects his cervical spine due to his service-connected disorders.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.


In summary, under the specific facts included in this appeal, the preponderance of the evidence is against finding a link between the current diagnoses of record concerning the Veteran's cervical spine and any of the Veteran's service-connected disorders.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's above-discussed claim of entitlement to service connection is denied.  See 38 U.S.C.A § 5107.


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right hip and left hip disabilities, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


